Title: From George Washington to Samuel McDowell, Sr., 20 October 1792
From: Washington, George
To: McDowell, Samuel Sr.



Sir,
Philadelphia October 20th 1792

Your letter of the 6th of April, inclosing a copy of the Constitution formed for the State of Kentucky, did not get to my

hands ‘till I was about leaving this place to go to Mount Vernon, and I embrace the earliest opportunity, after my return to the seat of Government, to acknowledge the receipt of it, and to thank you for the transmission. I am Sir, with esteem Your most Obedt Servt.
